DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed June 3, 2022. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Lastova (Reg. No. 33149), on July 7, 2022.

4.	Claims 1-7, 10-20 (Renumbered 1-18) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmermann is cited for teaching Mining Workspace Updates in CVS. Pouliot is cited for teaching System And Method For Tracking Software Changes. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
10.	(Currently Amended) The method according to claim 1, further comprising:
accessing the updated firmware program, wherein the updated firmware program includes one or more of the plurality of current software modules and one or more of the updated software modules;
reading one or more of the current descriptions of of the plurality of current application programming interfaces, and the one or more new descriptions of the one or more new application programming interfaces from the history log;
accessing one or more changed software modules and one or more changed application programming interfaces of a changed firmware program, wherein the changed firmware program is created from the updated firmware program; and
appending one or more changed descriptions of the one or more changed application programming interfaces to the plurality of current descriptions in the history log.

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“appending the one or more new descriptions to the plurality of current descriptions in the history log using a processor;
reading the one or more new descriptions of the one or more new application programming interfaces from the history log using the processor;
generating an updated linkage for the updated firmware program by adding one or more new links for the one or more new application programming interfaces using the processor;
storing the one or more updated software modules and the updated linkage in the history log;
identifying a change indicator for one of the plurality of current software modules, one of the plurality of current application programming interfaces, or both, wherein the change indicator indicates which of a patch change, a minor change, or a major change has been applied to the one of the plurality of current software modules, the one of the plurality of current application programming interfaces, or both;
storing the change indicator in the history log;
reading the change indicator from the history log, wherein the generating of the updated linkage is based on the change indicator; and
deploying the one or more updated software modules and the updated linkage to the target device." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“append the one or more new descriptions to the plurality of current descriptions in the history log;
read the one or more new descriptions of the one or more new application programming interfaces from the history log;
generate an updated linkage for the updated firmware program by adding one or more new links for the one or more new application programming interfaces; 
store the one or more updated software modules and the updated linkage in the history log;
	identify a change indicator for one of the plurality of current software modules, one of the plurality of current application programming interfaces, or both, wherein the change indicator indicates which of a patch change, a minor change, or a major change has been applied to the one of the plurality of current software modules, the one of the plurality of current application programming interfaces, or both;
	store the change indicator in the history log;
	read the change indicator from the history log, wherein the generating of the updated linkage is based on the change indicator; and
deploy the one or more updated software modules and the updated linkage to the target device.”
as recited in independent claim 11.
The prior art of record does not expressly teach or render obvious the claim features of 
“appending the one or more new descriptions to the plurality of current descriptions in the history log;
reading the one or more new descriptions of the one or more new application programming interfaces from the history log;
generating an updated linkage for the updated firmware program by adding one or more new links for the one or more new application programming interfaces;
storing the one or more updated software modules and the updated linkage in the history log;
identifying a change indicator for one of the plurality of current software modules, one of the plurality of current application programming interfaces, or both, wherein the change indicator indicates which of a patch change, a minor change, or a major change has been applied to the one of the plurality of current software modules, the one of the plurality of current application programming interfaces, or both;
storing the change indicator in the history log;
reading the change indicator from the history log, wherein the generating of the updated linkage is based on the change indicator; and
deploying the one or more updated software modules and the updated linkage to the target device.”
as recited in independent claim 18.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 11 or 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, AU 2192/2194